Citation Nr: 9904867	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for proliferative 
myositis the right thigh, status post excision of tumor with 
spastic paresis, muscle weakness and loss of muscle, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for recurrent left 
inguinal hernia, currently evaluated as 10 percent disabling, 
to include a separate evaluation for a residual scar. 

3.  Entitlement to an increased (compensable) rating for 
folliculitis of the anterior surface of the thighs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to July 1979.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).    

In June 1997, the veteran appeared to raise the issue of 
service connection for a right knee disorder secondary to the 
right thigh disability.  While service connection  was denied 
on a primary basis in 1979, he now maintains that it is the 
result of the 1990 surgery.  He is seeking service connection 
based on a new event.   Furthermore, in September 1997, he 
indicated that he was treated for pneumonia in service.  It 
appears that a new issue has been raised that has not bee 
addressed by the RO.  The RO is to review these claims and 
take the appropriate action.

The issue of an increased rating for proliferative myositis 
the right thigh is the subject of a remand, and will be 
addressed in that section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected left inguinal hernia is one 
centimeter long, appearing only on straining and disappearing 
when the straining ceases; however, the associated 4-inch 
surgical scar is tender and painful on palpation.  

3.  The service-connected folliculitis of the anterior 
surface of the thighs is manifested by a loss of some hair 
distribution, without exudation or crusting.


CONCLUSIONS OF LAW

1.  An evaluation greater than 10 percent for recurrent left 
inguinal hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.114, Code 7338 (1998). 

2.  The criteria for a compensable evaluation for 
folliculitis of the anterior surface of the thighs have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.118, Code 7806 (1998). 

3.  The criteria for a separate 10 percent rating for scar 
residuals of a left inguinal hernia have been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background 

By rating decision dated in November 1979, service connection 
was established for recurrent left inguinal hernia and 
folliculitis of the anterior surface of the thighs.  Both 
disabilities were evaluated as noncompensably disabling.  By 
rating decision dated in August 1996, the evaluation for the 
recurrent left inguinal hernia was increased to the current 
10 percent.

In April 1996, the veteran underwent a left inguinal 
herniorrhaphy at a VA medical center.  He tolerated the 
procedure well.

During a July 1996 VA medical examination, the examiner could 
not detect a hernia in either canal.  He described some 
bulging on couching.

During a March 1997 VA dermatology examination, the examiner 
was unable to find a rash on the thighs, nor were there any 
signs of rashes.  The veteran had no hair on his thighs.  

VA examination of the left inguinal hernia was also performed 
in March 1997.  A 4-inch by 1/2 inch scar, tender to 11/2 inch 
below to 1/2 inch above the scar.  There was no hernia present, 
but he had slight pain in the scar.

In September 1997, similar findings were reported; however, 
the examiner was able to detect a very small (less than 1-
inch in length) hernia on straining.  It was very reducible 
with a change of position.

During a December 1997 VA dermatology examination, the 
veteran related that he occasionally developed a redness on 
the thighs.  He denied development of sores or infection in 
that area.  He was not being treated at the time of the 
examination.  On examination, no rash, ulceration or crusting 
was present.  A very slight pinkish color was noted 
throughout the whole thigh.  A slight decrease in hair 
distribution was noted.  The diagnosis was no abnormalities 
found at that time.  

During a December 1997 VA gastrointestinal (GI) examination 
dated in December 1997, the veteran reported he had a repeat 
left hernia repair last year.  On examination, the surgical 
site was well healed.  A 4-inch by less than an inch surgical 
scar was observed.  It was tender to palpation to an area 
approximately an inch above and below the scar itself.  On 
coughing and straining a very small inguinal hernia returned.  
It was approximately one centimeter in length and was in the 
middle of the surgical scar.  It returned to its normal 
position when the coughing and straining ceased.  The 
diagnoses were: small reducible left inguinal hernia noted 
only with straining at this time; chronic pain in left hernia 
region, secondary to surgery.

During his hearing before a member of the Board in September 
1998, the veteran testified that he developed a rash on his 
legs that itched and took the hair off of his leg every three 
or four months.  Weather did not affect the rash.  The itch 
was constant and it bled when he scratched it.  He did not 
have any crusting.  His last outbreak was in July 1998.  His 
doctors gave him a salve that provided relief.  The rash 
cleared up about three or four days after he put salve on it.  
Regarding his hernia, the veteran testified that his hernia 
puffed out when tension was put on.  There was a netting over 
it but the doctors told him there was nothing to worry about, 
but it hurts every once in a while.  It pops out a little bit 
with tension, but he can reduce it himself.  It pops out and 
he reduces it almost every week.  The veteran testified that 
when it hurts he takes Advil for the pain.  If he gets pain 
during work he has to take a break.  The pain occurs once in 
a while when he is not working, but not very often; it is 
mostly associated with his work.  He tried to wear a truss 
but could not.  The last time he saw a doctor for it was in 
1997.  

Analysis 

Left Inguinal Hernia

An inguinal hernia is rated under 38 C.F.R. § 4.115, 
Diagnostic Code 7338.  Hernias that are large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable warrant a 
60 percent evaluation.  Small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible warrant a 30 percent evaluation.  
Postoperative recurrent, readily reducible and well supported 
by truss or belt warrants a 10 percent evaluation.  Not 
operated, but remediable or small, reducible, or without true 
hernia protrusion warrant a noncompensable evaluation. 

The several examination reports and the veteran's testimony 
indicated that an evaluation in excess of 10 percent is not 
warranted.  At best, there is a very small (one centimeter) 
inguinal hernia that appears on coughing and straining and 
returns to its normal position when the coughing and 
straining cease.  The inguinal hernia was noticeable only on 
straining.  The veteran testified that his hernia pops out 
only on straining and that he could reduce it himself.  The 
record therefore indicates that the veteran's left inguinal 
hernia is readily reducible.  There is no medical evidence 
that his inguinal hernia is irremediable, not well supported 
by truss, or not readily reducible.  Therefore, an evaluation 
in excess of 10 percent is not for assignment.  

However, the regarding the hernia scar, the evidence 
consistently shows that the scar site is tender and painful 
on evaluation.  Keeping in mind the diagnostic criteria of 38 
C.F.R. § 4.118, Diagnostic Code 7804 (scars, superficial, 
tender and painful on objective demonstration merits a 10 
percent rating), it appears that a separate 10 percent rating 
for a scar is applicable in this instance.


Folliculitis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20 (1998).  The veteran's folliculitis is 
analogous to eczema.  Eczema is rated as follows: With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent rating.  With exudation or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  With exfoliation, exudation or 
itching, if involving an exposed  surface or extensive area 
calls for a 10 percent rating.  A noncompensable rating is 
for assignment for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).

The VA dermatology reports note that no rash was present.  In 
one instance, a very slight pinkish color was noted 
throughout the whole thigh and a slight decrease in hair 
distribution was noted.  No ulceration or crusting was 
observed.  The veteran testified that itching occurs only 
when the rash occurs and that it occurs every three or four 
months.  He stated that a prescribed salve gives him much 
relief when his symptoms do occur; that the rash disappears 
within three or four days of applying the salve to it.  The 
record is negative for exudation or constant itching, 
extensive lesions, or marked disfigurement necessary for a 30 
percent evaluation.  Absent medical evidence of symptoms 
necessary for a higher evaluation, this issue must be denied.  

Regarding the requests for increased ratings for recurrent 
left inguinal hernia and folliculitis of the anterior surface 
of the thighs, the Board has carefully reviewed the entire 
record in this case; however, the Board does not find the 
evidence to be so evenly balanced that there is any doubt as 
to any material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased rating for recurrent left 
inguinal hernia, is denied.

Entitlement to include a separate 10 percent rating for a 
residual scar of a recurrent left inguinal hernia is granted, 
subject to the regulations governing the criteria for award 
of monetary benefits. 

Entitlement to an increased (compensable) evaluation for 
folliculitis of the anterior surface of the thighs is denied. 


REMAND

The veteran had a tumor (suspected rhabdomyosarcoma) excised 
from his right thigh in June 1990.  By rating decision dated 
in May 1996, service connection was established for 
proliferative myositis of the right thigh, status post 
excision of tumor with spastic paresis, muscle weakness and 
loss of muscle under 38 U.S.C.A. § 1151.  The disability was 
evaluated as 10 percent disabling, the current rating.  The 
veteran seeks an increased rating for this disability.  

In October 1995, a VA examiner reported severe impairment of 
right hip flexion.  

The report of a VA orthopedic examination dated in December 
1997 noted that the veteran had loss of muscle mass and 
strength of the right thigh and upper leg secondary to 
surgery.  He had chronic pain and increased fatigability of 
the right leg.  The report does not state whether there was 
limitation of motion on testing or if so, whether pain 
limited the veteran's range of motion.  A VA outpatient 
treatment note dated in August 1997 states that the veteran 
had "functional R. O. M.", but does not elaborate.  

The veteran has indicated that his knee is affected by the 
right thigh disability.  This should be investigated.  

The veteran's most recent neurological examination was in 
March 1997.  The most recent VA treatment records are dated 
in March 1998.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990). 

For the above reasons, the case is Remanded for the 
following:

1.  The RO should contact the veteran and 
request the names, addresses of any 
health care provider, both private and VA 
who has treated him for proliferative 
myositis of the right thigh, status post 
excision of tumor with spastic paresis, 
muscle weakness and loss of muscle since 
1997.  The veteran should be requested to 
sign the appropriate releases.  The RO 
should obtain those records.  Any records 
received should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for VA examinations to determine the 
severity and extent of any right lower 
extremity impairment.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the examiner prior to examination for 
use in the study of the case.  All 
clinical manifestations should be 
reported in detail.  The neurologist 
should describe any neurological deficits 
associated with the disability, including 
atrophy and sensory disturbances.  The 
orthopedist should describe the range of 
motion of the joints of the right lower 
extremity in degrees.  The examiners 
should specifically note in degrees any 
limitation of motion due to the veteran's 
service-connected disability.  The 
examiners are requested to comment of 
which joints are affected by the service-
connected disorder.  In particular, the 
examiners should point out, in degrees, 
the point at which pain is initially 
manifest, as well as the point at which 
pain limits the veteran's range of 
motion.  The examination reports are to 
reflect whether a review of the claims 
file was made.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  


After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals






 Department of Veterans Affairs

